         Case 1:18-cr-00454-KPF Document 230 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             18 Cr. 454-12 (KPF)

EFRAIN REYES,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that whereas the Defendant, Efrain Reyes, USM

#85993-054, has been sentenced in the above case to a term of time served,

the U.S. Marshals are to release the defendant unless any pending warrants,

detainers or other issues are encountered.

      SO ORDERED.

Dated:       April 15, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
